F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         NOV 29 2001
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 ALI MEHDIPOUR,

          Plaintiff-Appellant,
 v.

 JAMES S. MATTHEWS, JR., Private
 Attorney; NANCY COATS, Judge,                         No. 01-6135
 individually and in her official                  (D.C. No. 01-CV-214)
 capacity as Oklahoma County District                  (W.D. Okla.)
 Court Judge; NILES JACKSON,
 Judge, individually and in his official
 capacity as Oklahoma County District
 Court Judge,

          Defendant-Appellees.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY and LUCERO, Circuit Judges.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This Order and Judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      Oklahoma state prisoner Ali Mehdipour brought the present pro se action

under 42 U.S.C. § 1983. Mehdipour was the plaintiff in a prior real estate

dispute, and he hired attorney James Matthews to represent him. Mehdipour later

fired Matthews, retained new counsel, and prevailed in the real estate dispute

before the Oklahoma Supreme Court. Meanwhile, Matthews obtained a judgment

from Oklahoma County District Court Judge Nancy Coats for attorney’s fees and

costs, and, after judgment had been entered in Mehdipour’s favor by the supreme

court in the real estate dispute, Matthews successfully petitioned the county

district court to add Matthews to the caption of Mehdipour’s real estate action in

order to assert his claim for attorney’s fees against the judgment. Mehdipour

responded by filing one suit before Oklahoma County District Court Judge Niles

Jackson alleging that Matthews and Judge Coats had violated his rights, and a

second suit before Judge Jackson alleging that Matthews had defrauded him.

Each of these suits was dismissed, and Mehdipour brought the present § 1983

action against Matthews, Coats, and Jackson, alleging a conspiracy to deprive him

of his property.

      The court below dismissed Mehdipour’s claims. It held that defendants

Coats and Jackson were entitled to absolute judicial immunity because they had

not acted “without any colorable claim of jurisdiction.” Snell v. Tunnell, 920

F.2d 673, 686 (10th Cir. 1990). It further held that defendant Matthews was not


                                        -2-
subject to suit under § 1983 because Mehdipour had failed adequately to allege a

conspiracy with state actors. On appeal, Mehdipour conclusorily asserts that the

state judges acted in the clear absence of all jurisdiction and contends that “it is

difficult to plead with specific[ity] a conspiracy” in this case. 1

      We AFFIRM for substantially the reasons given by the district court.

                                         ENTERED FOR THE COURT


                                         David M. Ebel
                                         Circuit Judge




      1
         Mehdipour argues on appeal that absolute judicial immunity does not
apply to his claims for injunctive relief rather than damages. The only injunctive
relief sought by Mehdipour in his complaint was a declaratory judgment that the
defendants had violated his rights. However, “[t]he Eleventh Amendment does
not permit judgments against state officers declaring that they violated federal law
in the past.” Johns v. Stewart, 57 F.3d 1544, 1553 (10th Cir. 1995).


                                           -3-